Citation Nr: 1703336	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran had active duty service from September 1944 to February 1946, to include combat service in Okinawa.  He died in October 2010.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 administrative decision in which the RO, inter alia, denied the appellant's claims for dependency and compensation (DIC) benefits and service-connected burial benefits.  In May 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2012 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the claims file.

In July 2014, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7017 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 

In September 2014, the Board denied entitlement to accrued benefits and entitlement to death pension benefits and remanded to the RO for further development the claim for service connection for the cause of the Veteran's death and the intertwined claim for  service-connected burial benefits. The appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court) with respect to the claim for service-connected burial benefits.  However, in December 2015, the Court issued a Memorandum Decision  dismissing the appeal for lack of jurisdiction.  In its decision, the Court noted that, in September 2014, the Board had remanded, but not issued a decision on, the burial benefits claim, and that the appellant only argued the merits of the burial benefits and made no argument as to the Board's finding that the claim was inextricably intertwined with the remanded DIC claim.

On remand, the RO continued to deny  service connection for the cause of the Veteran's death as well and the claim for o service-connected burial benefits (as reflected in a February 2016 supplemental SOC (SSOC)) and returned these matters to the Board for appellate consideration. 

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is needed, even though such will. regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


The Board previously remanded the appellant's claim for service connection for cause of the Veteran's death to obtain a VA medical opinion.  In this regard, the Veteran's Certificate of Death shows that his immediate cause of death was cardiopulmonary arrest and the complications leading to the cause of death were listed as multiple co-morbidities, bilateral pleural effusion, and congestive heart failure.  Other significant conditions that contributed to his death but not resulting in the underlying cause of death were listed as anemia, positive "FOB" and advanced age.  At the time of the Veteran' death, service connection had been established for the following disabilities: posttraumatic stress disorder (PTSD), spondylolisthesis L5 on S1, bilateral hearing loss, tinnitus, and a scar to right forehead.

The appellant asserts that the Veteran's death was caused by his service-connected PTSD, and that his memories of combat service aggravated his suffering prior to his death.  She also asserts that the Veteran's heart condition, which resulted in his death, had been caused or aggravated his service-connected PTSD.  The appellant's representative has also generally referenced medical studies which purportedly found that severe PTSD can cause or aggravate a heart condition. The Board notes that the record establishes that the Veteran served in combat operations in Okinawa.

In February 2016, a VA physician provided an  opinion that it is less likely than not the Veteran's service-connected PTSD was causative of, relative to, or aggravated his chronic congestive heart failure.  In support of his opinion, the  VA physician explained  that the Veteran's service-connected PTSD did not cause the Veteran's congestive heart failure; however, the physician failed to address whether there was a relationship based on aggravation, as specifically requested.  As such, the Board finds that another VA medical opinion with a rationale is needed to adequately adjudicate the claim for service connection for the cause of the Veteran's death.  See Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, one must be provided or obtain that is  adequate for the purpose sought).  
. 

The Board notes that, as the claim for service-connected burial benefits is inextricably intertwined with the claim for service connection for the cause of the Veteran's death, action on the claim, at this juncture, would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)) (issues are inextricably intertwined if one claim could have a significant impact on the other).  Thus, this claim is being remanded, as well.  

Prior to obtaining a medical opinion in this case, to ensure that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard, the AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA),  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  


Accordingly, these matters are hereby  REMANDED for the following action:

1.  Send to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records related to the Veteran's care.

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of the above, and the receipt of any additional records, arrange to obtain from an appropriate VA physician a medical opinion addressing the relationship, if any between the Veteran's death and his military service. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician , and the opinion must reflect full consideration of the Veteran's documented medical history and the appellant's assertions.


Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD was the principal cause of death? 

In other words, was this service-connected disability, either singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto? 

2) Is it at least as likely as not (i.e., 50 percent or greater probability) that any of the Veteran's service-connected disabilities were a contributory cause of his death? 

In other words, did a service-connected disability or disabilities (a) contribute substantially or materially to death, (b) combine to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In answering (1) and (2), the examiner must consider and discuss the appellant's contentions that the Veteran's PTSD caused or aggravated his heart condition, resulting in his death.  In this regard, both causation and aggravation must be addressed.

Complete, clearly-stated rationale for all conclusions reached must be provided.  In this regard, it would be helpful if the examiner referenced studies and/or medical articles as part of his or her opinion with respect to whether the Veteran's service-connected PTSD caused or  aggravated his congestive heart failure.

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, st, 11 Vet. App. at 271.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining clams on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority. 

6.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them  an appropriate time period for response.

The purpose of this remand is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


